Pope, Judge.
This court having entered a judgment in the above-styled case at 159 Ga. App. 416 (283 SE2d 647) (1981) affirming the judgment of the trial court, and the judgment of this court having been reversed on certiorari by the Supreme Court, 249 Ga. 180 (289 SE2d 514) (1982), *256the judgment heretofore rendered by this court is vacated, and the judgment of the Supreme Court is made the judgment of this court.
Decided May 4, 1982.
Robert L. Pennington, Frederick E. Link, Wade H. Coleman, for appellants.
Jack J. Helms, Brooks E. Blitch III, for appellee.

Judgment reversed.


McMurray, P. J., and Carley, J., concur.